DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 8, 2021.
Claims 1, 4, 11, 13, and 20 are amended.  Claim 3 is cancelled.  Claim 23 is a new claim.  Claims 1, 2, 4, 6-13, and 15-23 are pending for examination.  Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 13, 16-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois et al., U.S. Patent Application 2010/0174974 A1 (published Jul. 8, 2010) (hereinafter “Brisebois”) in view of Mohr et al., U.S. Patent 6,826,727 B1 (issued Nov. 30, 2004) (hereinafter “Mohr”) and Calvin et al., U.S. Patent Application 2016/0048481 A1 (published Feb. 18, 2016) (hereinafter “Calvin”).
Regarding Claim 1, Brisebois teaches a computational instance of a remote network management platform (see, e.g., Brisebois, Abstract, describing a system and method for customizing mobile-form applications via a web-based interface) comprising:
Persistent storage containing definitions of a plurality of graphical user interface (GUI) element templates (e.g., id., para. 53 and Fig. 2, describing and illustrating example components of the system used to create customized mobile-form applications from customizable mobile-form application templates and describing, the components including a template forms module that manages the customizable mobile-form application templates created from a template design station; paras. 49, 53, and 58 and Fig. 2, describing and illustrating embodiments in which the template forms module is implemented on an application server and describing completed templates deployed to the application server; and para. 47, describing the application server as comprising disk space), each defined in a structured data format (see, e.g., id., para. 66, describing embodiments in which mobile-form applications are specified in an XML-based forms application definition markup language, and para. 70 and Fig. 3A, describing mobile-form applications deriving customization based on groups ;
One or more computing devices (e.g., id., paras. 32 and 79 and Fig. 1, describing and illustrating the system as comprising a portal server managing a web portal and various browser-enabled devices) configured to:
Transmit, to a client device, a first GUI, wherein the first GUI displays representations of the plurality of GUI element templates (see, e.g., id., para. 79, describing the portal server as providing portal functionality to a user via any browser-enabled device, the portal functionality making visible to the user the mobile-form application templates that are available on the application server, and para. 79 and 80 and Fig. 4A, describing and illustrating an example web-based portal interface in the form of a webpage in which selection of a My Forms link results in display of a forms list area that includes a display of available mobile-form applications [representing templates] to the user);
Receive, from the client device, a selection of a GUI element template from the plurality of GUI element templates, wherein the GUI element template is represented as a pre-defined hierarchy of one or more GUI elements (see, e.g., id., paras. 80 and 82 and Fig. 4A, describing and illustrating user selection of one of the available mobile-form applications represented in the forms list area resulting in display of a window showing information representing a selected mobile-form ;
In response to receiving the selection of the GUI element template, transmit, to the client device, a second GUI that allows visual configuration of a native mobile application that uses the GUI element template (see, e.g., id., para. 65 and Fig. 2, describing and illustrating components of the system as including a customization module to interface with the portal and edit the customizable mobile-form application templates to create customized mobile-form applications; para. 69, describing the customization module as interfacing with the portal server to provide a web-based interface in the form of a webpage in which the user designs and customizes a mobile-form application such as by choosing which data fields will be visible on the form, altering or deleting default data field labels, choosing specific types of data capture fields, adding mobile device specific functionality to the form, and adding new or moving form controls and their labels; paras. 65 and Fig. 2, describing and illustrating components of the system as including a mobile-form application distribution module that makes customized mobile-form applications available to mobile devices; and paras. 33-35, 39, 62, 67, and see also, e.g., id., para. 90 and Fig. 6a, describing and illustrating a customization interface used to create a customized survey based mobile-form application that is more open-ended allowing for greater user design), wherein the one or more GUI elements within the GUI element template comprise horizontal containers, vertical containers, image boxes, or text boxes (see, e.g., id., paras. 69, 72, and 76, describing customization including uploading logos, images, or custom graphics [which can be viewed as representing image boxes], and para. 84 and Fig. 5A, describing and illustrating the field selection area as allowing the user to select various field types including short text, multiple choice, multiple line text, numerical scale, etc. [various text field types viewable as horizontal containers or text boxes and a multiple line text field type viewable as a vertical container].  Note that the teachings anticipate the alternative language of the claim), are initially organized according to the pre-defined hierarchy (see, e.g., id., para. 84 and Fig. 5A, describing and illustrating hierarchical field arrangements), and are respectively populated with default values (see, e.g., id., paras. 68, 69, and 90, describing default values customized by the user), wherein the second GUI contains a plurality of selectable icons representing GUI elements (see, e.g., id., paras. 84 and 85 and Fig. 5A, describing and illustrating the field selection area comprising a table presenting field information including field names such that each of ;
Receive, from the client device, an update to the visual configuration of the native mobile application (see, e.g., id., paras. 68-70, describing the user customizing the mobile-form application) comprising:
Changing one or more of the default values of the GUI elements of the GUI element template (see, e.g., id., paras. 68-70 and 90, describing the user customizing the mobile-form application including altering or deleting default values); 
Actuating one of the icons from the plurality of selectable icons to add a respective GUI element associated with the one of the icons to the visual configuration of the native mobile application (see, e.g., id., paras. 84 and 85 and Fig. 5A, describing and illustrating the field selection area comprising a table presenting field information including field names such that each of the field names has a check box which allows selection of the field for inclusion in the customized mobile-form application by the user and describing an example of a certain field marked off via lack of a check mark in a corresponding check box so that it will not appear in the completed mobile-application form while other fields with a corresponding check mark have been selected and will appear in the completed mobile-application form); and
Updating the pre-defined hierarchy in accordance with the visual configuration of the native mobile application as updated (see, e.g., id., para. 70 and Fig. 3A, describing mobile-form applications deriving customization based on groups of files that are altered to define customized aspects of the mobile-form applications and describing and illustrating an exemplary file structure related to a form solution); and
Store, in the persistent storage and using the structured data format, a representation of the visual configuration of the native mobile application as updated (see, e.g., id., paras. 70, 71, and 75 and Figs. 3A and 3B, describing a set of files for each customized mobile-form application stored on the application server such as in different described and illustrated arrangements), wherein storing the representation of the visual configuration of the native mobile application as updated comprises storing the pre-defined hierarchy as updated (see, e.g., id.
However, Brisebois does not appear to teach the plurality of selectable icons comprising a horizontal container icon, a vertical container icon, an image box icon, and a text box icon.
Mohr teaches a computational instance (e.g., Mohr, Abstract, describing a computerized system that lays out document templates represented as a tree of text and shape elements) comprising one or more computing devices configured to: transmit a GUI that allows visual configuration of an application that uses a GUI element template (see, e.g., id., col. 10, lines 43-51, and Fig. 3, describing and illustrating a graphical user interface window of a designer program, the window providing a structure view which provides a graphical representation of shape and text layout elements in a tree-shaped data structure of a template currently being edited by the designer program), wherein the one or more GUI elements within the GUI element template comprise horizontal containers, vertical containers, image boxes, or text boxes (see, e.g., id., col. 11, lines 27-38, and Fig. 3, describing and illustrating shape layout elements including text containers, which are rectangular or oval shapes into which text elements can be placed, image elements, which are rectangular shapes into which images can be placed, vertical group boxes, in which elements are sequenced along a vertical axis, and horizontal group boxes, in which included elements are arranged along a horizontal sequencing axis), wherein the GUI contains a plurality of selectable icons comprising a horizontal container icon, a vertical container icon, an image box icon, and a text box icon (see, e.g., id., col. 11, lines 27-38, and Fig. 3, describing and illustrating shape layout elements including text containers, image elements, vertical group boxes, and horizontal group boxes and ; receive an update to the visual configuration of the application comprising dragging; and updating the pre-defined hierarchy in accordance with the visual configuration of the native mobile application as updated (see, e.g., id., col. 15, line 63, – col. 16, line 41, and Figs. 3 and 63, describing selection of a shape tool resulting in calling of a createShapeElement routine that allows user creation of an instance of the current element type by a drag operation, the createShapeElement routine including displaying the element in a window of the designer program at a given location and updating the tree structure view); and store a representation of the visual configuration of the application as updated, wherein storing the representation of the visual configuration of the application as updated comprises storing the pre-defined hierarchy as updated (see, e.g., id., col. 23, lines 5-60, and Figs. 68 and 69, describing and illustrating routines to add elements to area templates or remove elements from area templates based on interactions with elements or area templates in the designer program and describing corresponding changes made to the tree structure view; and  col. 60, lines 24-27, indicating storage of tree structure data).
Mohr is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing computational instances for managing GUI elements in relationship to templates and with teachings directed toward hierarchically organized elements.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois and Mohr and implement a computational instance in which a GUI contains a plurality of selectable icons representing particular GUI elements, including a horizontal container icon, a vertical container icon, an image box icon, and a text box icon, in order to make it easier for a user to create and arrange spatial elements that have a matching or coordinated appearance in the context of automatically generated layouts (see, e.g., Mohr, col. 1, line 13, – col. 2, line 38; and in view of the value of image and text display and the value of spatial grouping well known in the art).  
However, Brisebois as modified by Mohr does not appear to teach dragging one of the icons from the plurality of selectable icons to a location within the visual configuration of the native mobile application to add a respective GUI element associated with the one of the icons to the visual configuration of the native mobile application.
Calvin teaches a computational instance (see, e.g., Calvin, Abstract and para. 20, describing systems and methods for creating and managing a website as an object oriented system) comprising one or more computing devices configured to: receive an update to a visual configuration of an application comprising dragging one of a plurality of selectable icons from the plurality of selectable icons to a location within the visual configuration of the application to add a respective GUI element associated with the one of the icons to the visual configuration of the application (see, e.g., id., paras. 91 and 92 and Fig. 8, describing and illustrating a GUI of website creator or website manager in which objects in a WYSIWYG design area can be selected, moved, resized, reflowed, etc. and new objects can be dragged from an object palette and placed as desired onto the design area).
Calvin is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing computational instances for managing GUI elements in an application design and with teachings directed toward drag and drop.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois, Mohr, and Calvin and implement a computational instance in which receiving an update to a visual configuration of a native mobile application comprises dragging one of a plurality of selectable icons from the plurality of selectable icons to a location within the visual configuration of the native mobile application to add a respective GUI element associated with the one of the icons to the visual configuration of the native mobile application in order to allow a user to more easily visually design an application interface using metaphoric or intuitive interactions see, e.g., Calvin, paras. 36, 37, 91, and 92; and in view of the value of drag and drop and WYSIWYG design interactions known in the art).  
Regarding Claim 4, Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1, wherein the update to the visual configuration of the native mobile application includes: (i) dragging a particular GUI element of the one or more GUI elements to move the particular GUI element to a different part of the visual configuration of the native mobile application (see, e.g., Brisebois, para. 69, describing customization including choosing which data fields will be visible on the form, altering or deleting default data field labels, choosing specific types of data capture fields, adding mobile device specific functionality to the form, and adding new or moving form controls and their labels, and paras. 84-86 and Figs. 5A and 5B, indicating user interaction with user interface elements to change aspects of form elements; and see, e.g., Calvin, paras. 91 and 92 and Fig. 8, describing and illustrating a GUI of website creator or website manager in which objects in a WYSIWYG design area can be selected, moved, resized, reflowed, etc.  One of ordinary skill in the art would have been motivated to implement dragging of a particular GUI element to move the particular GUI element under the same rationale as provided in the discussion of Claim 1 above), and (ii) updating the pre-defined hierarchy in accordance with the visual configuration of the native mobile application as updated (see, e.g., id., para. 70 and Fig. 3A, describing mobile-form applications deriving customization based on groups of files that are altered to define customized aspects of the mobile-form applications and describing and illustrating an exemplary file structure related to a form solution; and see also, e.g., Mohr, col. 23, lines 5-60, and Figs. 68 and 69, describing , and wherein storing the representation of the visual configuration of the native mobile application as updated comprises storing the pre-defined hierarchy as updated (see, e.g., id., para. 66, describing embodiments in which mobile-form applications are specified in an XML-based forms application definition markup language [XML known in the art to represent a hierarchy of objects], and paras. 70, 71, and 75 and Figs. 3A and 3B, describing a set of files for each customized mobile-form application stored on the application server such as in different described and illustrated hierarchical arrangements; and see also, e.g., Mohr, col. 23, lines 5-60, describing changes made in the designer program resulting in corresponding changes made to the tree structure view; and col. 5, lines 30-37; col. 10, line 52 – col. 11, line 26; col. 15, lines 42-47; and  col. 60, lines 24-27, indicating storage of tree structure data).
Regarding Claim 7, Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1 as discussed above but appears to be silent regarding the computational instance wherein a particular GUI element of the one or more GUI elements is actuatable to display a menu with options to adjust height, width, and one or more margins of the particular GUI element.
Mohr further teaches a computational instance wherein a particular GUI element of one or more GUI elements is actuatable to display a menu with options to adjust height, width, and one or more margins of the particular GUI element (see, e.g., Mohr, col. 20, line 66, – col. 21, line 16, and Figs. 16 and 17, describing and 
A discussion of Mohr as analogous art and a motivation to combine are provide above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois and Mohr and implement a computational instance in which a particular GUI element of one or more GUI elements is actuatable to display a menu with options to adjust height, width, and one or more margins of the particular GUI element in order to make it easier for a user to arrange and manipulate spatial elements in the context of automatically generated layouts (see, e.g., Mohr, col. 1, line 13, – col. 2, line 38; and in view of the value of context menus well known in the art).  
Regarding Claim 8, Brisebois as modified Mohr by teaches the computational instance of Claim 7, wherein the particular GUI element is an image box, and wherein the menu includes options to map the particular GUI element to a field in a database table that refers to an image, and adjust how the image fits in the image box (see, e.g., Mohr, col. 20, line 66, – col. 21, line 16, and Figs. 16 and 17, describing and illustrating a user interface example in which an image element has 
Regarding Claim 9, Brisebois as modified Mohr by teaches the computational instance of Claim 7, wherein the particular GUI element is a text box, and wherein the menu includes options to map the particular GUI element to a field in a database table that refers to text, adjust how the text is aligned within the text box, and adjust a font, font size, color, and weight of the text (see, e.g., Mohr, col. 25, lines 37-50, and Fig. 31, describing and illustrating a character properties dialog box that shows values of selected text attributes for selected text and allows a user to change the values of attributes and to select to apply changed attribute values to the selected text and illustrating interface features to change text attributes including is alignment, font, font size, color, and weight of the text; and col. 12, line 65, – col. 13, line 38, indicating various database arrangements.  One of ordinary skill in the art would 
Regarding Claim 10, Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1, wherein the one or more computing devices are configured to: transmit, to a mobile device, the visual configuration of the native mobile application as updated, wherein reception of the visual configuration causes an executable instance of the native mobile application installed on the mobile device to display the visual configuration, and wherein the visual configuration is transmitted in the structured data format (see, e.g., Brisebois, para. 65 and Fig. 2, describing and illustrating components of the system as including a distribution module that makes customized mobile-form applications available to mobile devices; paras. 102 and Fig. 9, describing and illustrating a flow diagram of a process used by the application server to design a customizable form and transmit the updated form to a mobile device, the process comprising the application server storing folders and files associated with a customized mobile-form application and then distributing the customized mobile-form application via an explorer client through to permitted mobile devices; paras. 31 and 76, describing mobile-form applications installed onto the mobile devices via the explorer client once customization is complete and noting that the interface provided by the mobile-form application will 
Regarding Claim 11, Brisebois as modified by Mohr and Calvin teaches a computer-implemented method corresponding to the computational instance of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Brisebois as modified by Mohr and Calvin teaches a computer-implemented method corresponding to the computational instance of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Brisebois as modified by Mohr and Calvin teaches a computer-implemented method corresponding to the computational instance of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Brisebois as modified by Mohr and Calvin teaches a computer-implemented method corresponding to the computational instance of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Brisebois as modified by Mohr and Calvin teaches a computer-implemented method corresponding to the computational instance of Claim 9.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Brisebois as modified by Mohr and Calvin teaches a computer-implemented method corresponding to the computational instance of Claim 10.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Brisebois as modified by Mohr and Calvin teaches an article of manufacture including a non-transitory computer-readable medium corresponding to the computational instance of Claim 1.  The same rationale of rejection provided above is applicable.
However, Brisebois as modified by Mohr and Calvin appears to be silent regarding actuating a particular GUI element of the one or more GUI elements to move the particular GUI element to a different part of the visual configuration of the native mobile application.
Mohr further teaches article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations (see, e.g., Mohr, col. 6, lines 31-37, describing implementation of systems in the form of computer programming stored in a computer readable memory) comprising actuating a particular GUI element of one or more GUI elements to move the particular GUI element to a different part of a visual configuration of an application (see, e.g., id.
A discussion of Mohr as analogous art and a motivation to combine are provide above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois and Mohr and implement a computational instance in which a particular GUI element of one or more GUI elements is actuated to move the particular GUI element to a different part of a visual configuration of a native mobile application in order to make it easier for a user to arrange and manipulate spatial elements in the context of automatically generated layouts (see, e.g., Mohr, col. 1, line 13, – col. 2, line 38; and in view of the value of visual editing well known in the art).  
Regarding Claim 22, Brisebois as modified by Mohr and Calvin teaches the computer-implemented method of Claim 11 as discussed above but appears to be silent regarding the method wherein the second GUI contains an emulation that comprises a layout representing the pre-defined hierarchy, wherein each of the horizontal containers, vertical containers, image boxes, or text boxes is movable within the emulation.
Mohr further teaches a computer-implemented method wherein a second GUI contains an emulation that comprises a layout representing a pre-defined hierarchy (see, e.g., Mohr, col. 12, lines 24-35, and Fig. 3, describing and illustrating the designer program as including a document window that provides an interactive display of the layout of a selected page of the current template and describing the document window as allowing a user to see the laid-out appearance of various elements in the template as the user creates or changes them [representing emulation in some form]), wherein each of the horizontal containers, vertical containers, image boxes, or text boxes is movable within the emulation (see, e.g., id., col. 23, 
A discussion of Mohr as analogous art and a motivation to combine are provide above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois and Mohr and implement a computational instance in which a second GUI contains an emulation that comprises a layout representing a pre-defined hierarchy, wherein each of horizontal containers, vertical containers, image boxes, or text boxes is movable within the emulation, in order to make it easier for a user to arrange and manipulate spatial elements in the context of automatically generated layouts (see, e.g., Mohr, col. 1, line 13, – col. 2, line 38; and in view of the value of visual editing well known in the art).  
Regarding Claim 23, Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1, wherein each of the horizontal containers and vertical containers comprises one or more text boxes, or one or more image boxes, or a combination thereof (see, e.g., Mohr, col. 11, lines 27-38, and Fig. 3, describing and illustrating shape layout elements including text containers, image elements, vertical group boxes, and horizontal group boxes, illustrating icons associated with each type of element displayed in the tree-shaped data structure, and illustrating vertical group boxes and horizontal group boxes comprising text elements and image elements.  One of ordinary skill in the art would have been motivated to implement a computational instance in which each of horizontal containers and vertical containers see, e.g., Mohr, col. 2, lines 15-38, col. 10, lines 58-65, and col. 11, lines 43-59; and in view of the value of hierarchical interface elements well known in the art]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois in view of Mohr and Calvin and in further view of Brintzenhofe et al., U.S. Patent Application 2005/0223320 A1 (published Oct. 6, 2005) (hereinafter “Brintzenhofe”).
Regarding Claim 2, Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1 as discussed above and further teaches the computational instance wherein storing the representation of the visual configuration of the native mobile application as updated comprises storing the visual configuration as a tree-like structure of the one or more GUI elements (see, e.g., Brisebois, para. 66, describing embodiments in which mobile-form applications are specified in an XML-based forms application definition markup language [XML known in the art to represent a hierarchy of objects], and paras. 70, 71, and 75 and Figs. 3A and 3B, describing a set of files for each customized mobile-form application stored on the application server such as in different described and illustrated hierarchical arrangements).
However, Brisebois does not describe a tree of the one or more GUI elements, wherein intermediate nodes of the tree are either the horizontal containers or the 
Brintzenhofe teaches a computational instance (e.g., Brintzenhofe, para. 3, describing processing of data by a computer system in relationship to automatic layout of content using a design) wherein storing a representation of a visual configuration of an application comprises storing the visual configuration as a tree of one or more GUI elements, wherein intermediate nodes of the tree are either horizontal containers or vertical containers, and wherein leaf nodes of the tree are either image boxes or text boxes (see, e.g., id.
Brintzenhofe is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing computational instances for managing GUI elements in relationship to templates and with teachings directed toward hierarchically organized elements.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois, Mohr, Calvin, and Brintzenhofe and implement a computational instance in which a visual configuration is stored as a tree of one or more GUI elements, wherein intermediate nodes of the tree are either horizontal containers or vertical containers and wherein leaf nodes of the tree are either image boxes or text boxes, in order to facilitate easier updating of content and automatic adaptation of content to different media such as using recursive computational methods (see, e.g., Brintzenhofe, Abstract and paras. 3-10, 13, 14, 67, 71, 124, 169, and 170; and in view of the value of tree-based computation well known in the art).  
Regarding Claim 12, Brisebois as modified by Mohr and Calvin and as further modified by Brintzenhofe teaches a computer-implemented method corresponding to the computational instance of Claim 2.  The same rationale of rejection provided above is applicable. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brisebois in view of Mohr and Calvin and in further view of Zarzar et al., U.S. Patent Application 2009/0006454 A1 (published Jan. 1, 2009) (hereinafter “Zarzar”).
Regarding Claim 6, Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1 as discussed above but is silent regarding the 
Zarzar teaches a computational instance (e.g., Zarzar, Abstract, describing computer-implemented methods and computer-readable storage media for facilitating browser-based, what-you-see-is-what-you-get editing of an XML file) wherein a particular GUI element of one or more GUI elements is actuatable to display a menu with options to: remove the particular GUI element from a visual configuration, copy the particular GUI element from the visual configuration to a buffer, and paste content of the buffer to the particular GUI element (see, e.g., id., paras. 44-46 and Fig. 4A, describing and illustrating a dialog box generated over a browser screen to make modifications to a selected graphic object and describing and illustrating the dialog box as providing access to functions such as cutting, copying, pasting, etc. that can be performed on the element by selecting a desired action from the graphical user interface).
Zarzar is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing computational instances for managing GUI elements in relationship to templates and with teachings directed toward hierarchically organized elements.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois, Mohr, Calvin, and Zarzar and implement a computational instance in which a particular GUI element of one or more GUI elements is actuatable to display a menu with options to remove the see, Zarzar, para. 46; and in view of the value of context-menu-based access to cut, copy, and paste functionality well known in the art).  
Regarding Claim 15, Brisebois as modified by Mohr and Calvin and as further modified by Zarzar teaches a computer-implemented method corresponding to the computational instance of Claim 6.  The same rationale of rejection provided above is applicable. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brisebois in view of Mohr and Calvin and in further view of Armstrong, Stephen, U.S. Patent 9,697,352 B1 (issued Jul. 4, 2017) (hereinafter “Armstrong”).
Brisebois as modified by Mohr and Calvin teaches the computational instance of Claim 1 as discussed above and further teaches the computational instance wherein the native mobile application is configured to display information associated with incidents (see, e.g., Brisebois para. 2, indicating application in the context of field force industries including field services, inspection and reporting, and work order dispatches, and para. 83 and Fig. 4B, describing and illustrating embodiments in which a user interface displays specific data related to records related to topics such as work orders).
However, although a distinction related to display of information associated with a certain type of incident is not entitled to patentable weight as it represents intended use or nonfunctional descriptive material that does not represent a structural difference see, e.g., MPEP §§ 2111.02[II] and 2103[C]), Brisebois as modified by Mohr and Calvin does not explicitly describe display of information associated with information technology (IT) incidents.
Armstrong teaches a computational instance (e.g., Armstrong, Abstract, describing a computer-implemented incident response management system) wherein a native mobile application is configured to display information associated with information technology (IT) incidents (see, e.g., id., col. 4, lines 57-63, and Fig. 2, describing and illustrating an incident reporting platform accessed by various mobile computing platforms; and col. 6, lines 12-24, and Fig. 9, describing and illustrating an incident and related information added to the system such that incident users are able to see and interact with the incident in an incident reporting application web portal interface).
Armstrong is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing computational instances for managing GUI elements and with teachings directed toward a management platform.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Brisebois, Mohr, Calvin, and Armstrong and implement a computational instance in which a native mobile application is configured to display information associated with IT incidents in order to improve the management of IT incidents (see, e.g., Armstrong, col. 1, lines 11-31; and in view of the value of IT management user interfaces well known in the art).  

Response to Arguments
Applicant’s arguments filed July 8, 2021, have been fully considered but are moot in view of the new grounds of rejection.  Note that added limitations regarding dragging one of the icons from the plurality of selectable icons to a location within the visual configuration are rendered obvious over newly added reference Calvin.  Regarding Applicant’s arguments on 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Matas et al., U.S. Patent Application 2016/0092096 A1 (published Mar. 31, 2016), teaching a user interface in which a user drags an object to a preview section to place the object in a current layout.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
9/11/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174